Citation Nr: 1611149	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.


WITNESSES AT HEARING ON APPEAL

Appellant & G.N.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1952 to September 1954.  He died in August 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decisional letter of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (hereinafter referred to as the Agency of Original Jurisdiction (AOJ)).  The Veteran's claims file is in the jurisdiction of the Houston, Texas RO.

In January 2014, the case was remanded to schedule the appellant for a hearing before the Board.  In July 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1. The Veteran died in August 2006 due to nonservice-connected causes, and was buried that same month.

2. The Veteran did not die while properly admitted to a VA facility for hospital, nursing home, or domiciliary care, or while transferred or admitted to a non-VA facility at VA expense for the purpose of examination, treatment, or care.

3. The appellant's application for nonservice-connected burial benefits was received by VA in August 2009, more than two years after the Veteran's burial.



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C.A. § 2302-2308 (West 2014); 38 C.F.R. § 3.1700-3.1713 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As will be explained below, the law, and not the evidence, is dispositive in this case.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

B. Legal Criteria, Factual Background, and Analysis

The appellant seeks entitlement to nonservice-connected burial benefits.  

As an initial matter, the Board notes that effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations from 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with the new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. Reg. 32,653-62 (June 6, 2014).  This final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  As the appellant's claim for burial benefits was pending on July 7, 2014, the Board will consider her claim under the amended regulations.

The Board acknowledges that the AOJ has not had an opportunity to consider the appellant's claim under the amended regulations.  VA, however, revised 38 C.F.R. § 20.903(b) (2010) to allow the Board to address law in the first instance without notice to the appellant.  See 38 C.F.R. § 20.903(b) (2015); see also 76 Fed. Reg. 17,544 (Mar. 30, 2011).  As part of the rationale for the rulemaking, the Department noted that parties dealing with the government are generally charged with knowledge of the law and that statutes, regulations, and case law are matters of public record.  76 Fed. Reg. at 17,546.  As a result of this change, the Board's consideration of law not already considered by the AOJ does not constitute a procedural defect and does not require any other action to be taken prior to a proper appellate decision.  See 38 C.F.R. § 19.9(a).  

If a Veteran's death is not service-connected, a sum may be paid to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the Veteran was in receipt of VA pension or compensation at the time of death; (2) if the Veteran would have been receiving disability compensation but for the receipt of military retired pay; (3) the Veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1705. 

An application for nonservice-connected burial allowances must be received no later than 2 years after the burial of the Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703.

According to the Veteran's death certificate, he died in August 2006 and was buried that same month.  The immediate cause of death was determined to be an acute myocardial infarction, a nonservice-connected disability, and there were no other contributory causes of death identified.  

The appellant's claim for nonservice-connected burial benefits was received by the AOJ in August 2009, more than two years after the Veteran's burial.  See August 2009 VA Form 21-530, Application for Burial Benefits.  The AOJ has denied the claim on the basis that the claim was not filed within two years of the Veteran's burial.  After reviewing the record, the Board agrees that the appellant's claim must be denied because she did not file a timely claim for nonservice-connected burial benefits.

In the appellant's July 2010 notice of disagreement, she argued that nonservice-connected burial benefits should be granted because the Veteran "died at the VA hospital and was treated at the VA hospital."  In this regard, the Board acknowledges that the 2-year statutory time limitation for filing a claim for burial benefits applies only to claims for nonservice-connected burial allowances, and that under 38 C.F.R. § 3.1706, a burial allowance may also be payable for a Veteran whose death was not service-connected and who died while hospitalized by VA.  

Under 38 C.F.R. § 3.1706(b), the term "hospitalized by VA" includes (1) admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); (2) transfer or admission to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); (3) transfer or admission to a nursing home for nursing home care at the expense of the United States; or (4) transfer or admission to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  See also 38 U.S.C.A. § 2303(a)(2). 

In this case, although the Veteran's death certificate identifies the Michael E. DeBakey VA Medical Center in Houston, Texas, as his place of death, it also states that the death occurred in that facility's "ER/Outpatient."  Therefore, on this basis, it cannot be said that the Veteran was "properly admitted" to a VA facility.  See 38 C.F.R. § 3.1706.  Significantly, at the July 2015 Travel Board hearing, it was the appellant's testimony that the Veteran "died in [her] house in bed."  See July 2015 Travel Board hearing transcript, p. 6.  Such a statement also suggests that the Veteran was residing at his place of residence, and not hospitalized in a VA facility, when he required immediate medical attention and was transported to the Houston, Texas VA Medical Center for emergency/outpatient treatment and then passed away.  Indeed, treatment records from the Houston, Texas VA Medical Center show that on the date of the Veteran's death, he arrived in the emergency room by ambulance and was reported to have "present[ed] from home with cardiac arrest . . . after wife found him down, unresponsive."  The Veteran was then "pronounced" dead after efforts undertaken to revive him were unsuccessful.

At the July 2015 Travel Board hearing, the appellant also argued that her claim for benefits should be granted because she was never made aware of the 2-year filing deadline for nonservice-connected burial benefits and because she had a difficult time coping immediately after the Veteran's death.  As was discussed above, however, the record does not show (and the appellant has not argued) that she contacted VA prior to August 2009, which was more than 2 years after the Veteran's death and burial.  Therefore, it cannot be said that the appellant was not provided proper notification of her entitlement to benefits as well as any filing deadline requirements.  

To the extent the appellant argues she was not notified of any filing deadline requirements when she filed her claim for nonservice-connected burial benefits (in August 2009), the Board notes that it is VA's customary practice to accept all claims for benefits and if there are any issues concerning eligibility, such as the untimely filing of an application for benefits, that information is often conveyed at the time of their decision.  For this reason, in this case, the appellant was advised in the June 2010 decisional letter that her claim was being denied because she had not filed a timely claim for nonservice-connected burial benefits.

The Board recognizes and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's burial expenses.  However, the payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104.

Accordingly, the Board finds that because the appellant's application for nonservice-connected burial benefits was not filed within two years after the Veteran's burial, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

      (CONTINUED ON NEXT PAGE)






ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


